               Case 3:11-cv-05843-BHS Document 337 Filed 02/14/19 Page 1 of 3



 1                                                                     The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
10                                          AT TACOMA

11
     TROY SLACK, JACOB GRISMER,
12   RICHARD ERICKSON, SCOTT PRAYE,                          CLASS ACTION
     GARY H. ROBERTS, ROBERT P.
13   ULLRICH, HENRY LEDESMA, TIMOTHY                         No. 3:11-cv-05843-BHS
14   HELMICK, DENNIS STUBER, ERIC
                                                             FINAL JUDGMENT
     DUBLINSKI, SEAN P. FORNEY,
15   individually and as Class Representatives,

16                                         Plaintiffs,
17            v.
18
     SWIFT TRANSPORTATION CO. OF
19   ARIZONA, LLC,

20                                       Defendant.
21

22            For the reasons set forth in this Court’s Final Approval Order in this matter as to the

23   following class of persons:

24                     All current and former Swift employee dedicated drivers who were
                       assigned by Swift to a Washington position and/or terminal from
25                     July 18, 2008 through October 10, 2017; and who were paid by the
                       mile and worked in excess of forty hours in a week; or who
26                     participated in and completed Swift’s new driver Orientation
                       Program in a Washington location; or who participated in Swift’s
27                     Per Diem program for mileage-based drivers (“Class”).

28

     FINAL JUDGMENT - 1
     Case No. 3:11-cv-05843-BHS                                            1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1088995 V1                                                           (206) 623-7292 • FAX (206) 623-0594
               Case 3:11-cv-05843-BHS Document 337 Filed 02/14/19 Page 2 of 3



 1            JUDGMENT IS HEREBY ENTERED, pursuant to Federal Rule of Civil Procedure 58,
 2   as to the above-specified Class, Plaintiffs Troy Slack, Jacob Grismer, Richard Erickson, Scott

 3   Praye, Gary Roberts, Robert P. Ullrich, Timothy Helmick, Dennis Stuber, Sean Forney, Henry

 4   Ledesma, and Eric Dublinski (“Plaintiffs”), and Defendant Swift Transportation Company of

 5   Arizona LLC (“Swift”) on the terms and conditions of the Class Action Settlement Agreement

 6   and Release (the “Settlement Agreement”) and Amendment No. 1 to the Class Action Settlement

 7   Agreement and Release (Amendment No. 1) approved by the Court’s Final Approval Order,

 8   dated February 14, 2019.

 9            The Court, for purposes of this Final Judgment, adopts the terms and definitions set forth

10   in the Settlement Agreement, with Amendment No. 1, incorporated into the Final Approval

11   Order. The Court further confirms that consistent with Amendment No. 1, “Dedicated Driver”

12   means any current or former employee driver who was assigned by Swift to a terminal and/or

13   customer facility physically located in the State of Washington and, during that assignment,

14   drove routes for a single specified customer account. The Court also further confirms that

15   consistent with Amendment No. 1 to the Settlement Agreement, “Dedicated Drivers” means

16   those who have been identified by the means specified in Amendment No. 1 to the Settlement

17   Agreement.

18            All Released Claims of Plaintiffs and the Class are hereby released as against Swift and
19   the Released Parties, as defined in the Settlement Agreement.

20            The claims of Plaintiffs and the Class are dismissed on the merits and with prejudice in

21   accordance with the Court’s Final Approval Order.

22            Plaintiffs and the Class are forever barred and permanently enjoined from directly,

23   indirectly, representatively, or in any other capacity filing, commencing, prosecuting, continuing,

24   litigating, intervening in, participating in as class members or otherwise, or receiving any

25   benefits or other relief from, any lawsuit or arbitration, or other proceeding against any of the

26   Released Party in any jurisdiction based on the Released Claims.

27            The Parties shall bear their own costs and attorneys’ fees, except as otherwise set forth in

28   the Final Approval Order.

     FINAL JUDGMENT - 2
     Case No. 3:11-cv-05843-BHS                                            1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1088995 V1                                                           (206) 623-7292 • FAX (206) 623-0594
               Case 3:11-cv-05843-BHS Document 337 Filed 02/14/19 Page 3 of 3



 1            This document constitutes a final judgment and separate document for purposes of

 2   Federal Rule of Civil Procedure 58(a).

 3            The Court finds, pursuant to Rule 54(a) of the Federal Rules of Civil Procedure, that this

 4   Final Judgment should be entered and that there is no just reason for delay in the entry of this

 5   Final Judgment as to Plaintiffs, the Class, and Swift. Accordingly, the Clerk is hereby directed to

 6   enter Judgment forthwith.

 7            IT IS SO ORDERED.
 8            JUDGMENT ENTERED this 14th day of February, 2019.
 9

10

11

12
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
13

14   Presented by:
15
     HAGENS BERMAN SOBOL SHAPIRO LLP
16
     By:     /s/ Steve W. Berman
17   By:     /s/ Thomas E. Loeser
     By:     /s/ Jeniphr Breckenridge
18       Steve W. Berman, WSBA #12536
         Thomas E. Loeser, WSBA# 38701
19
         Jeniphr Breckenridge, WSBA #21410
20   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
21   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
22   steve@hbsslaw.com
     toml@hbsslaw.com
23   jeniphr@hbsslaw.com
24
     Attorneys for Plaintiffs
25

26

27

28

     FINAL JUDGMENT - 3
     Case No. 3:11-cv-05843-BHS                                           1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1088995 V1                                                          (206) 623-7292 • FAX (206) 623-0594
